Citation Nr: 1225699	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-20 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than February 15, 2000 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Review of Virtual VA reveals no documents pertinent to this claim.


FINDING OF FACT

1.  Service connection for PTSD was granted in a May 2000 rating decision.  The Veteran appealed the effective date, and alleged that there was clear and unmistakable error in a November 1993 rating decision that denied service connection for PTSD.

2.  In February 2006, the Board denied the Veteran's claim of entitlement to an effective date prior to February 15, 2000, to include whether there was clear and unmistakable evidence in a November 1993 rating decision that denied service connection for PTSD.  The Veteran was notified in a correspondence sent that month, but he did not appeal to the United States Court of Appeals for Veterans Claims (Court).

3.  The February 2006 Board decision is final.

4.  The Veteran does not assert that the February 2006 Board decision was clear and unmistakably erroneous.





CONCLUSION OF LAW

The claim of entitlement to an effective date prior to February 15, 2000, for an award of service connection for PTSD is dismissed as a matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.400, 20.1104 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, is not applicable to the Veteran's appeal.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Therefore, further discussion of the VCAA is not warranted.

Analysis

The Board has reviewed all the evidence in the Veteran's claims files, which includes his written contentions, service treatment records, VA medical records, and private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

In a May 2000 rating decision, the Veteran was granted entitlement to service connection for PTSD.  He was notified of that decision in a correspondence issued in May 2000.  

In June 2000, the Veteran filed a claim for reconsideration, requesting entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder.  In a September 2000 rating decision, the RO denied the claim for reconsideration, finding no clear and unmistakable error in any prior decision.  The Veteran appealed the September 2000 decision.  That appeal was denied by the Board in a February 2006 decision.  The Veteran did not appeal this decision to the Court.  Hence, the Board decision is final in the absence of clear and unmistakable error.  38 C.F.R. § 20.1104. 

In light of the finality of the February 2006 Board decision, and in the absence of a motion that the Board's February 2006 decision was clearly and unmistakably erroneous, the Veteran cannot obtain an effective date earlier than February 15, 2000.  Any assertion that he should be granted an earlier date cannot be pursued without formally attempting to vitiate the finality of the February 2006 Board decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (where a claim for an earlier effective date represents disagreement with an effective date assigned pursuant to a final decision, in the absence of an attempt to vitiate the finality of that decision through an allegation of clear and unmistakable error, the claimant has merely raised a "freestanding" effective date claim that cannot remove the finality of the prior decision).  

In Rudd, the Court held that the proper disposition of a free-standing claim for an earlier effective date claim was dismissal.  Id.  The Board is authorized to dismiss any appeal that fails to allege an error of fact or law.  38 U.S.C.A. § 7105(d)(5);    38 C.F.R. § 20.302. 

Accordingly, this appeal is dismissed.



ORDER

The appeal as to the claim of entitlement to an effective date prior to February 15, 2006, for an award of service connection for PTSD is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


